United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 03-20981
                          Conference Calendar



IRENE WILSON GLAZE,

                                      Petitioner-Appellant,

versus

WARDEN, Bryan Federal Prison Camp,

                                      Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-03-CV-2881
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Irene Glaze, federal prisoner # 59783-079, appeals the

dismissal of her 28 U.S.C. § 2241 petition for lack of

jurisdiction.   Glaze has not argued this jurisdictional issue on

appeal; accordingly, she has abandoned any argument that the

dismissal was erroneous.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).    We DISMISS the appeal as frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.